Exhibit 10.1

 

SIXTH AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

WHEREAS, Nabors Industries Ltd. and Nabors Industries, Inc. (collectively, “the
Company”) and Anthony G. Petrello (“Executive”), entered into an Executive
Employment Agreement (the “Agreement”) effective as of January 1, 2013, and
amended effective as of January 1, 2015 (the “First Amendment”), July 1, 2015
(the “Second Amendment”), January 1, 2016 (the “Third Amendment”), July 1, 2016
(the “Fourth Amendment”) and October 15, 2018 (the “Fifth Amendment”); and

 

WHEREAS, the Executive and the Company desire to enter into this amendment (this
“Amendment”);

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree to amend the
Agreement as follows:

 

1.              Section 3.1(a) of the Agreement is amended by adding after the
first sentence: “However, on an interim basis commencing as of the beginning of
the first pay period in fiscal year 2019 and ending at the end of the last pay
period in fiscal year 2019, the amount of base salary due and payable for
purposes of biweekly payroll administration only shall be based on an annual
salary of One Million Five Hundred Seventy-Five Thousand Dollars ($1,575,000). 
For all other purposes under this Agreement, the term “Base Salary” or “base
salary” shall be construed in accordance with the first sentence of this
Section 3.1(a) as if the preceding sentence’s modification had not occurred.”

 

2.              Section 3.1(d)(vi) of the Agreement is amended by adding the
following sentence as the final sentence: “Notwithstanding the foregoing, if the
Total Shareholder Return for a Performance Cycle is negative, then the number
TSR Shares that may become Earned Shares with respect to such Performance Cycle
shall not exceed the number of TSR Shares that would become Earned Shares if the
performance goal(s) with respect to relative Total Shareholder Return set forth
in the applicable award agreement had been achieved at Target Performance.”

 

3.              Section 3.1(i) of the Agreement is amended by deleting the
following words from the second sentence “vested as if the performance
goal(s) with respect to relative Total Shareholder Return set forth in the
applicable award agreement were achieved at Target Performance” and replacing
such words with “fully vested as if the performance goal(s) with respect to
relative Total Shareholder Return set forth in the applicable award agreement
were achieved at maximum levels.”

 

4.              As amended by paragraphs 1, 2 and 3 above, the Agreement remains
in full force and effect.  This Amendment may be executed in two or more
counterparts each of which shall be deemed an original but which taken together
shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the
31st day of December, 2018.

 

 

 

 

COMPANY:

 

 

 

Nabors Industries Ltd.

 

 

 

 

 

By:

/s/Mark D. Andrews

 

 

Its Corporate Secretary

 

 

 

 

 

Nabors Industries, Inc.

 

 

 

 

 

By:

/s/Michael Rasmuson

 

 

Its Vice President and General Counsel

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/Anthony G. Petrello

 

Anthony G. Petrello

 

--------------------------------------------------------------------------------